DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

The following title is suggested: 

I.	Door Assembly for Open Top Refrigerator
II.	Refrigerator Door Assembly and Methods for Controlling Said Refrigerator

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	temperature regulator in at least claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Temperature regulator is interpreted to cover at least a damper as per applicant specification (see [0041]); and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 calls for the limitation “a lid assembly configured to cover the first open top area when in a fully closed position that includes:” in lines 9-10; which limitation is indefinite as it is unclear which previously recited limitation the word “includes” is referring to. Is it the lid assembly? The fully closed position? It is uncertain.

Applicant is encouraged to recite “a lid assembly configured to cover the first open top area when in a fully closed position, the lid assembly including:”

Claim(s) 2-7 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luehrs (US 7451614 B2).

Regarding claim 17:
Luehrs discloses a refrigeration device (Fig. 7 & 10) comprising: 
a first compartment #35 that defines a first open top area; 
a second compartment #35 that defines a second open top area; 
a wall #43 disposed between the first compartment and the second compartment; 

a controller configured to control the temperature in at least one of the first compartment and the second compartment (see at least col. 1, L 16-20 & 41-50, and col. 2, L 17-37); 
a temperature regulator #38 configured to adjust a thermal communication between the first compartment and the second compartment (Fig. 10, col. 6, L 36-39); and 
a lid configured to cover at least a portion of the first open top area (inherently present. The open top of the refrigerator as shown in Fig. 7 is covered by a lid).

Regarding claim 18:
Luehrs further discloses wherein the temperature regulator adjusts the thermal communication between the first compartment and the second compartment via the wall (Fig. 10, col. 6, L 36-58).

Regarding claim 19:
Luehrs further discloses wherein the temperature regulator comprises a damper moveable relative to a duct formed through the wall (Fig. 10, col. 6, L 36-58).

Regarding claim 20:
Luehrs further discloses wherein the damper is configured to move between a maximum position at which the damper does not inhibit thermal communication via the duct and a minimum position at which the damper inhibits thermal communication via the duct (Fig. 10, col. 6, L 36-58).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luehrs (US 7451614 B2) in view of Lee (US 20080229773 A1).

Regarding claim 1:
The subject matter claimed here is substantially similar to that of claim 17. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 17 above for the rejection of claim 1. Only the differences will be addressed.

Luehrs discloses all the limitations, except for a lid assembly configured to cover the first open top area when in a fully closed position, the lid assembly including: a first panel; a hinge coupled to the first panel and configured to enable the lid assembly to move between a fully opened position and a partially closed position; a second panel; and a track configured to enable the second panel to slide relative to the first panel to move the lid assembly between a partially open position and the fully closed position.

In the same field of endeavor, Lee teaches a refrigerator #101 (Fig. 9) comprising a lid assembly configured to cover a first open top area #11 when in a fully closed position, the lid assembly including a first panel #21a; a hinge #25a coupled to the first panel and configured to enable the lid assembly to move between a fully opened position and a partially closed position (Fig. 9 & [0044]); a second panel #21b; and a track #145 configured to enable the second panel to slide relative to the first panel to move the lid assembly between a partially open position and the fully closed position (Fig. 9 and at least [0068]).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Luehrs with a lid assembly having the configuration above as taught by Lee.

One of ordinary skills would have recognized that doing so would have provided an effective closure for the opening of the refrigerator; at least by virtue of precluding cooled air from escaping the refrigerator through the door as suggested by Lee ([0008]); thereby, reducing energy consumption of the refrigerator.

Regarding claim 2:
Luehrs as modified discloses all the limitations.
Luehrs further discloses wherein the temperature regulator adjusts the thermal communication between the first compartment and the second compartment via the wall (Fig. 10, col. 6, L 36-58).

Regarding claim 3:
Luehrs as modified discloses all the limitations.
Luehrs further discloses wherein the temperature regulator comprises a damper moveable relative to a duct formed through the wall (Fig. 10, col. 6, L 36-58).

Regarding claim 5:
Luehrs as modified discloses all the limitations; except for a movable divider configured to divide the first compartment into a first section and a second section.

Nonetheless, Luehrs clearly discloses that it is known to use a movable divider to divide a refrigerating chamber into multiple sections (see at least col. 5, L 59-64. Also see dividers #36 in Fig. 1).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Luehrs as modified with a movable divider configured to divide the first compartment into a first section and a second section; as Luehrs clearly discloses this concept.

One of ordinary skills would have recognized that doing so would have allowed an end user to better organize the content of the refrigerator.

Regarding claim 6:
Luehrs as modified discloses all the limitations.
Luehrs further discloses a mounting bracket assembly (see at least col. 5, L 64-65: “the divider is bracketed in the system”. this is achieved via a bracket assembly).

As a note to the applicant: the provision of a bracket assembly to facilitate mounting/securing a refrigerator to a wall or a floor is well known in the art.

Regarding claim 7:
Luehrs as modified discloses all the limitations; except for wherein the controller is configured to control the temperature in the first compartment between -25 degrees Fahrenheit and 10 degrees Fahrenheit.

Nonetheless, Luehrs clearly discloses that the temperature of the refrigerating compartment may be varied based on user preference (see at least col. 8, L 26-30). This is strong evidence that modifying Luehrs as modified with the claimed temperature range would produce predictable results (e.g. freezing and refrigerating products).

Furthermore, it has been held that differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. Since the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also, the range of -25 degrees Fahrenheit to 10 degrees Fahrenheit is a very broad range that does not appear to carry any criticality to the system.

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Luehrs as modified with the controller configured to control the temperature in the first compartment between -25 degrees Fahrenheit and 10 degrees Fahrenheit.


One of ordinary skills would have recognized that doing so would have allowed for a large variety of items requiring to be cooled and be frozen at different temperatures to be accommodated in the refrigerator; thereby, improving the serviceability of the refrigerator.

Regarding claim 8:
The subject matter claimed here is substantially similar to that of claim 19, comprising the limitations of claim 17. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 19 above for the rejection of claim 8. Only the difference will be addressed.

Luehrs discloses wherein the damper is configured to move relative to the duct to adjust the thermal communication between the first compartment and the second compartment by altering an overlap between the damper and the duct (Fig. 10, col. 6, L 36-58).

Luehrs does not disclose a lid assembly comprising a first panel and a second panel, wherein: the first panel is configured to pivot relative to the first compartment; and the second panel is configured to translate relative to the first panel between an extended position and a retracted position.

In the same field of endeavor, Lee teaches a refrigerator #101 (Fig. 9) comprising a lid assembly comprising a first panel #21a and a second panel #21b, wherein: the first panel is configured to pivot relative to the first compartment (via hinge #25a); and the second panel is configured to translate relative to the first panel between an extended position and a retracted position (via track #145).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Luehrs with a lid assembly having the configuration above as taught by Lee.

One of ordinary skills would have recognized that doing so would have provided an effective closure for the opening of the refrigerator; at least by virtue of precluding cooled air from escaping the refrigerator through the door as suggested by Lee ([0008]); thereby, reducing energy consumption of the refrigerator.

Regarding claim 9:
Luehrs as modified discloses all the limitations.
Luehrs further discloses wherein the second panel is nested with the first panel when in the retracted position (see Fig. 9).

Regarding claim 10:
Luehrs as modified discloses all the limitations.
Luehrs further discloses wherein the lid assembly covers the first open top area when the first panel is pivoted to a closed position and the second panel is in the extended position (see Fig. 9).

Regarding claim 11:
Luehrs as modified discloses all the limitations.
Luehrs further discloses wherein the lid assembly covers a portion of the first open top area when the first panel is pivoted to a closed position and the second panel is in the retracted position (see position of lid assembly in Fig. 9: the first panel is in a closed position as it lies flush with a face of the second panel).

Regarding claim 12:
Luehrs as modified discloses all the limitations.
Luehrs further discloses wherein the damper is configured to move between a maximum position at which the damper does not overlap with the duct and a minimum position at which the damper fully overlaps with the duct (Fig. 10, col. 6, L 36-58).

Regarding claim 14:
Luehrs as modified discloses all the limitations; except for a movable divider configured to divide the first compartment into a first section and a second section.

Nonetheless, Luehrs clearly discloses that it is known to use a movable divider to divide a refrigerating chamber into multiple sections (see at least col. 5, L 59-64. Also see dividers #36 in Fig. 1).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Luehrs as modified with a movable divider configured to divide the first compartment into a first section and a second section; as Luehrs clearly discloses this concept.

One of ordinary skills would have recognized that doing so would have allowed an end user to better organize the content of the refrigerator.

Regarding claim 15:
Luehrs as modified discloses all the limitations; except for wherein the controller is configured to control the temperature in the first compartment between -25 degrees Fahrenheit and 10 degrees Fahrenheit.

Nonetheless, Luehrs clearly discloses that the temperature of the refrigerating compartment may be varied based on user preference (see at least col. 8, L 26-30). This is strong evidence that modifying Luehrs as modified with the claimed temperature range would produce predictable results (e.g. freezing and refrigerating products).

Furthermore, it has been held that differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. Since the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also, the range of -25 degrees Fahrenheit to 10 degrees Fahrenheit is a very broad range that does not appear to carry any criticality to the system.

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Luehrs as modified with the controller configured to control the temperature in the first compartment between -25 degrees Fahrenheit and 10 degrees Fahrenheit.

One of ordinary skills would have recognized that doing so would have allowed for a large variety of items requiring to be cooled and be frozen at different temperatures to be accommodated in the refrigerator; thereby, improving the serviceability of the refrigerator.

Regarding claim 16:
Luehrs as modified discloses all the limitations; but does not explicitly disclose for wherein the first compartment defines a volume that is between 0.2 cubic feet and 0.4 cubic feet.

However, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Luehrs as modified with the first compartment defining a volume that is between 0.2 cubic feet and 0.4 cubic feet.

One of ordinary skills would have recognized that doing so would have provided an adequate sized refrigerator for a specific application (i.e. personal use for example) with facilitated portability.


Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luehrs (US 7451614 B2) in view of Lee (US 20080229773 A1); and further in view of Maxwell (US 20180120016 A1).

Regarding claims 4 and 13:
Luehrs as modified discloses all the limitations, except for a seal positioned between the damper and the wall.

Maxwell teaches the concept for providing a seal positioned between a damper and a wall accommodating said damper (see at least seals #108 for damper #70 in Fig. 10, [0046]).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Luehrs as modified with a seal positioned between the damper and the wall as taught by Maxwell.

One of ordinary skills would have recognized that doing so would have prevented undesired air to bypass the damper; thereby, making the refrigerator more efficient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Walsh (US 7896451 B2) teaches a lid assembly with sliding door panels.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763